Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to Amendment, filed 07/06/2022.
 	Claims 1-8, 10-20 are pending in this application. Claim 9 was canceled. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US Pat No. 8,097,111), in view of Broff et al. (US Pub No. 2002/0125313).
As per claim 1, Stern teaches a method of updating information related to a food product comprising:
	configuring (i.e. Turning to FIG. 7, a flow chart illustrating steps for using an encoder is depicted. It should be noted that one or more of the illustrated steps may be omitted and that additional steps may also be added, depending on system configurations, col. 5, lines 42-45) an application (i.e. a method of encoding labels uses a printer with an on-board microprocessor ... calculating the end-of-shelf-life time and date for the item of which the temperature was taken, and printing a label bearing the end-of-shelf-life time and date, col. 1, lines 57-64) to receive a data set related to the food product (i.e. A typical food item would be processed or unprocessed vegetables, meats, sauces and food items in general, col. 2, line 65 to col. 3, line 2);
	inputting (i.e. update ingredients list ... print label, See Fig. 7) the data set into (i.e. This updating of the ingredients list may take place in the host 301 (FIG. 6) or directly in the encoder 302. For example, a user may add or change ingredients and/or products by inputting data directly into the encoder 302 with the user interface module 395 ... a first level ... Further levels ... The organization of the ingredients could be flatter or deeper, depending on the preference of the person setting up the organization of products, col. 5, lines 46-62) the application (i.e. the bar code module 315 or the RFID module 310 may be used to determine the ingredients based on a predetermined association between a value corresponding to a particular bar code or RFID tag and a product with known ingredients, col. 5, line 63 to col. 6, line 10);
	linking (i.e. the communication link may be direct or include one or more intermediate devices, such as is common in networks, col. 4, lines 51-64), by the intelligent printer using application (i.e. FIG. 1 illustrates the hand-held portable encoder 100 including the printer 110 and the thermometer 101 being aimed at an item such as a perishable food item P. The perishable item can be anything the temperature of which needs to be reused and recorded or further manipulated, col. 2, line 65 to col. 3, line 2), the data set to a remote database (i.e. the information regarding end-of-shelf-life may be communicated to the host. While this step is optional, the information may be communicated by a wireless connection or a wired connection. In an alternative embodiment, all or a portion of the memory module may be removable and can be physically transported to the host 301 for data retrieval, storage and analysis purposes, col. 7, lines 9-23);
	setting an update frequency and time (i.e. the discard date and/or time may be inputted by the user by keying in information, col. 1, lines 47-56) for updating the data set related to the food product, wherein the update frequency comprising a plurality of time intervals (i.e. the printing of the label may be automatically done in response to the end-of-shelf-life determination, col. 7, lines 9-23);
	checking, by the intelligent printer, for a dataset mismatch between datasets associated with the intelligent printer and the remote database based on the setting (i.e. a bar code can be scanned and the resultant bar code data may be determined to represent a particular product or item. A look-up table stored in the memory module 325 may then be used to determine what ingredients are associated with the product, col. 5, line 63 to col. 6, line 10); and
	updating (i.e. While an almost unlimited number of variations are possible, it may be useful to provide a safety-factor so as to ensure the use-by time or the sell-by time for each product always complies with health and safety guidelines as well as the quality guidelines of the product provider, col. 6, line 65 to col. 7, line 8) the data set with information (i.e. the encoder 100 can be programmed to print a plurality of labels L, for example, and that label L can be applied to the item P and another might be applied to a log, ledger or other document for record purposes, col. 3, lines 8-16) form the remote database (i.e. the printing of the label may be automatically done in response to the end-of-shelf-life determination, col. 7, lines 9-23).
	Stern implicitly teaches "a dataset mismatch" as A look-up table stored in the memory module 325 may then be used to determine what ingredients are associated with the product, col. 5, line 63 to col. 6, line 10.
	Stern does not clearly state this limitation.
	Broff teaches this limitation (i.e. A new food product, or a change in the ingredients of an existing product, necessitates an update of database 26 ... Database 26 will be maintained by a service provider in order to incorporate new products as they are introduced to the market, or to update the database as the ingredients of existing products are modified, [0023]).
It would have been obvious to one of ordinary skill of the art having the teaching of Stern, Broff before the effective filing date of the claimed invention to modify the system of Stern to include the limitations as taught by Broff. One of ordinary skill in the art would be motivated to make this combination in order to compare the food ingredient the user is trying to detect to a database listing the ingredients of food products in view of Broff ([0009]), as doing so would give the added benefit of updating a database in the food label scanner as new products are introduced into the marketplace and existing products are changed as taught by Broff ([0010]).

As per claim 8, Stern teaches a method of updating locally stored information for a food product comprising:
	configuring (i.e. Turning to FIG. 7, a flow chart illustrating steps for using an encoder is depicted. It should be noted that one or more of the illustrated steps may be omitted and that additional steps may also be added, depending on system configurations, col. 5, lines 42-45) an application (i.e. a method of encoding labels uses a printer with an on-board microprocessor ... calculating the end-of-shelf-life time and date for the item of which the temperature was taken, and printing a label bearing the end-of-shelf-life time and date, col. 1, lines 57-64) to receive a data set related to the food product (i.e. A typical food item would be processed or unprocessed vegetables, meats, sauces and food items in general, col. 2, line 65 to col. 3, line 2);
	entering (i.e. update ingredients list ... print label, See Fig. 7) the data set (i.e. This updating of the ingredients list may take place in the host 301 (FIG. 6) or directly in the encoder 302. For example, a user may add or change ingredients and/or products by inputting data directly into the encoder 302 with the user interface module 395 ... a first level ... Further levels ... The organization of the ingredients could be flatter or deeper, depending on the preference of the person setting up the organization of products, col. 5, lines 46-62) into the application (i.e. the bar code module 315 or the RFID module 310 may be used to determine the ingredients based on a predetermined association between a value corresponding to a particular bar code or RFID tag and a product with known ingredients, col. 5, line 63 to col. 6, line 10);
	generating, by the intelligent printer (i.e. The microprocessor controller 220 then provides instructions to a sensor 275, a motor driver 270 and a print head 120 or 280 so as to create a label in a known manner, based on feedback received from a DC motor encoder 125 or 265, col. 4, lines 19-36), a key identifier for the food product (i.e. the encoder 302 may also include addition functionality ... an RFID module 310 may be configured to read and write to RFID tags ... to generate bar codes. It can be appreciated that the design of the encoder 302 (compared to the configuration depicted in FIG. 4) may need to be modified if additional modules are to be included, col. 5, lines 23-41);
	linking (i.e. the communication link may be direct or include one or more intermediate devices, such as is common in networks, col. 4, lines 51-64), by the intelligent printer using the application, the data set to a remote database (i.e. FIG. 6 illustrates a schematic representation of an encoder 302 in communication with host 301 via communication link 303. The host 301 may be any desirable computer, such a personal computer (PC) or server, provided locally or in a remote location, col. 4, lines 51-64); and
	updating (i.e. While an almost unlimited number of variations are possible, it may be useful to provide a safety-factor so as to ensure the use-by time or the sell-by time for each product always complies with health and safety guidelines as well as the quality guidelines of the product provider, col. 6, line 65 to col. 7, line 8), by the intelligent printer, the data set from the remote database (i.e. the encoder 100 can be programmed to print a plurality of labels L, for example, and that label L can be applied to the item P and another might be applied to a log, ledger or other document for record purposes, col. 3, lines 8-16), by using an update frequency and time (i.e. the discard date and/or time may be inputted by the user by keying in information, col. 1, lines 47-56; the printing of the label may be automatically done in response to the end-of-shelf-life determination, col. 7, lines 9-23).
	Stern implicitly teach the term "database" (the data set from the remote database) as a log, ledger or other document for record purposes, col. 3, lines 8-16.
	Stern does not clearly state this term.
	Broff teaches this term (i.e. A new food product, or a change in the ingredients of an existing product, necessitates an update of database 26 ... Database 26 will be maintained by a service provider, [0023]).
It would have been obvious to one of ordinary skill of the art having the teaching of Stern, Broff before the effective filing date of the claimed invention to modify the system of Stern to include the limitations as taught by Broff. One of ordinary skill in the art would be motivated to make this combination in order to compare the food ingredient the user is trying to detect to a database listing the ingredients of food products in view of Broff ([0009]), as doing so would give the added benefit of updating a database in the food label scanner as new products are introduced into the marketplace and existing products are changed as taught by Broff ([0010]).

As per claim 16, Stern teaches a method of updating food product information comprising:
	inputting a data set (i.e. update ingredients list ... print label, See Fig. 7) related to the food product into an application (i.e. This updating of the ingredients list may take place in the host 301 (FIG. 6) or directly in the encoder 302. For example, a user may add or change ingredients and/or products by inputting data directly into the encoder 302 with the user interface module 395 ... a first level ... Further levels ... The organization of the ingredients could be flatter or deeper, depending on the preference of the person setting up the organization of products, col. 5, lines 46-62);
	attaching a copy of at least a portion of the data set to the food product (i.e. The label L of FIG. 2 carries preprinting 102 in differently colored zones Z1 through Z7 in the colors blue, yellow, red, brown, green, orange and black respectively, for the respective days Monday, Tuesday, Wednesday, Thursday, Friday, Saturday and Sunday represented in the drawings by different shading or hatching, col. 3, lines 17-29);
	using a key identifier (i.e. the hand-held portable printer may also include additional modules with functionality such as wireless communication abilities and/or an ability to read and/or to write to RFID tags and/or scan bar codes, col. 1, lines 47-56) to link (i.e. FIG. 6 illustrates a schematic representation of an encoder 302 in communication with host 301 via communication link 303. The host 301 may be any desirable computer, such a personal computer (PC) or server, provided locally or in a remote location, col. 4, lines 51-64) the application to the food product (i.e. The label L of FIG. 3 can use the same label L as shown in FIG. 2, if desired, however, the color marks Z1 through Z7 are not used in this instance. The label L of FIG. 3 is printed by the printer 110 with the designations "TEMPERATURE", "34.1", "11/09 and "02:45 PM" indicating that the temperature of the item is 34.1.degree. F., that the temperature was sensed or taken on November 9 at 2:45 PM, col. 3, lines 30-36) and update the copy (i.e. (i.e. the printing of the label may be automatically done in response to the end-of-shelf-life determination, col. 7, lines 9-23) of the at least a portion of data set using an update frequency and time (i.e. the discard date and/or time may be inputted by the user by keying in information, col. 1, lines 47-56) when the data set in the application is modified (i.e. the encoder 100 can be programmed to print a plurality of labels L, for example, and that label L can be applied to the item P and another might be applied to a log, ledger or other document for record purposes, col. 3, lines 8-16).
	Stern implicitly teaches the term "modify" (the data set in the application is modified) as a user may add or change ingredients, col. 5, lines 46-62.
	Stern does not clearly state this term.
	Broff teaches this term (i.e. the ingredients of existing products are modified, [0023]).
It would have been obvious to one of ordinary skill of the art having the teaching of Stern, Broff before the effective filing date of the claimed invention to modify the system of Stern to include the limitations as taught by Broff. One of ordinary skill in the art would be motivated to make this combination in order to compare the food ingredient the user is trying to detect to a database listing the ingredients of food products in view of Broff ([0009]), as doing so would give the added benefit of updating a database in the food label scanner as new products are introduced into the marketplace and existing products are changed as taught by Broff ([0010]).

As per claim 2, Stern teaches the method of claim 1, wherein the application is executed on at least one of an intelligent printer, a smart device, or a computer (i.e. FIG. 1 illustrates the hand-held portable encoder 100 including the printer 110 and the thermometer 101 being aimed at an item such as a perishable food item P. The perishable item can be anything the temperature of which needs to be reused and recorded or further manipulated, col. 2, line 65 to col. 3, line 2).

As per claim 3, Stern teaches the method of claim 2, wherein the data set is updated automatically according to a predetermined time interval (i.e. the discard date and/or time may be inputted by the user by keying in information, col. 1, lines 47-56; the printing of the label may be automatically done in response to the end-of-shelf-life determination, col. 7, lines 9-23).

As per claim 4, Stern teaches the method of claim 1, wherein the data set is updated manually (i.e. the label may be printed in response to a user request, col. 7, lines 9-23).
As per claim 5, Stern teaches the method of claim 1 further comprising the step of printing a label containing the data set (i.e. The label L of FIG. 3 can use the same label L as shown in FIG. 2, if desired, however, the color marks Z1 through Z7 are not used in this instance. The label L of FIG. 3 is printed by the printer 110 with the designations "TEMPERATURE", "34.1", "11/09 and "02:45 PM" indicating that the temperature of the item is 34.1.degree. F., that the temperature was sensed or taken on November 9 at 2:45 PM, col. 3, lines 30-36).

As per claim 6, Stern teaches the method of claim 5 further comprising the step of attaching the label to the food product (i.e. the selected item such as "ITEM: COLE SLAW" as are "PREP DATE: 11/09", "PREP TIME: 02:43 PM", "SHELF LIFE (SHIFTS): 4", "USE BY: 11/10 Close", "EMP 999" and "FRIDAY (VIERNES)" and a box 25 is printed around mark Z5 for example, to visually indicate Friday, col. 3, lines 17-29).

As per claim 7, Broff teaches the method of claim 1, wherein the data set comprises at least one of the following with respect to the food product: (a) a list of ingredients; (b) a nutritional value breakdown; (c) a percentage of a recommended daily value; or (d) an expiration date (i.e. Database 26 will be maintained by a service provider in order to incorporate new products as they are introduced to the market, or to update the database as the ingredients of existing products are modified, [0023]).

As per claim 10, Broff teaches the method of claim 8 further comprising the step of validating the data set (i.e. A processor compares the food ingredient the user is
trying to detect to a database listing the ingredients of food products, [0009]).

As per claim 11, Stern teaches the method of claim 8 further comprising the step of reviewing the data set for accuracy (i.e. input is received regarding the type of product that is about to be tested ... a bar code can be scanned and the resultant bar code data may be determined to represent a particular product or item. A look-up table stored in the memory module 325 may then be used to determine what ingredients are associated with the product, col. 5, line 63 to col. 6, line 10).

As per claim 12, Broff teaches the method of claim 8 further comprising the steps of printing a label containing the data set and attaching said label to the food product (i.e. The principles of the invention may be used to advantage to provide an easy way to detect the presence of a selected ingredient in food products by scanning the UPC barcode on a food label with a portable hand-held device, [0007]).

As per claim 13, Broff teaches the method of claim 8, wherein the key identifier is a unique identification number (i.e. The device contains a database listing the ingredients of food products, indexed by UPC code. The device finds the product ingredients of the scanned product in the database and checks for the selected ingredient, [0007]).

As per claim 14, Broff teaches the method of claim 8, wherein the data set is attached to a label that is linkable to the remote database (i.e. Scanning device 2 is shown schematically in FIG. 2. Input device 8, label reader 10, display 6, and indicator 16 are all linked to processor 24 of the scanning device. A database 26, containing a list of products and their associated ingredients, is also linked to processor 24, [0022]).

As per claim 15, Stern teaches the method of claim 8, wherein the data set comprises one or more of the following relative to the food product: (a) a serving size; (b) an amount per serving; (c) a serving per container; (d) a calorie amount; (e) a shelf life; or (f) a weight (i.e. expected shelf-life for the items to be encoded in relation to temperature and the discard date may be printed on the label by the printer, col. 1, lines 47-56).

As per claim 17, Stern teaches the method of claim 16 further comprising the step of creating data log of updates (i.e. The encoder 100 can be programmed to take the temperature of the item P upon pressing a trigger or trigger switch 142, and thereupon the printer can print a label L such as the label L shown in FIG. 2 or FIG. 3. If desired, the encoder 100 can be programmed to print a plurality of labels L, for example, and that label L can be applied to the item P and another might be applied to a log, ledger or other document for record purposes, col. 3, lines 8-16).

As per claim 18, Stern teaches the method of claim 16 further comprising the step of creating a transactional log for the food product (i.e. The encoder 100 can be programmed to take the temperature of the item P upon pressing a trigger or trigger switch 142, and thereupon the printer can print a label L such as the label L shown in FIG. 2 or FIG. 3. If desired, the encoder 100 can be programmed to print a plurality of labels L, for example, and that label L can be applied to the item P and another might be applied to a log, ledger or other document for record purposes, col. 3, lines 8-16).

As per claim 19, Stern teaches the method of claim 16, wherein the application resides and is executed on at least one of an intelligent printer, a smart device, and a computer (i.e. a method of encoding labels uses a printer with an on-board microprocessor and a thermometer, wherein the improvement comprises storing shelf-life information of a plurality of perishable items based on initial temperatures, taking the temperature of a perishable item, calculating the end-of-shelf-life time and date for the item of which the temperature was taken, and printing a label bearing the end-of-shelf-life time and date, col. 1, lines 57-64).

As per claim 20, Stern teaches the method of claim 16, wherein the data set comprises at least one of the following with respect to the food product: (a) a list of ingredients; (b) a nutritional value breakdown; (c) a percentage of a recommended daily value; or (d) an expiration date (i.e. the selected item such as "ITEM: COLE SLAW" as are "PREP DATE: 11/09", "PREP TIME: 02:43 PM", "SHELF LIFE (SHIFTS): 4", "USE BY: 11/10 Close", "EMP 999" and "FRIDAY (VIERNES)" and a box 25 is printed around mark Z5 for example, to visually indicate Friday, col. 3, lines 17-29).

Response to Arguments
Applicant's arguments with respect to claims 1-8, 10-20 have been considered 
but are moot in view of the new ground(s) of rejection. 


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153